DETAILED ACTION
This is the first office action regarding application number 16/392,205, filed April 23, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, claim 9 recites “The method of claim 1, further comprising modifying the operating of the autonomous vehicle based on the response from the safety driver”, the phrase “modifying the operating” is improper and should be amended to read “modifying the operation” 
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered signal per se. Claim 19 recites a computer-readable medium that is not limited to non-transitory tangible media. The broadest reasonable interpretation of a claim drawn to a computer readable 
The Examiner respectfully recommends amending the claims to recite “non-transitory computer readable medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (U.S. Patent App. 2019/0243364).
Regarding claim 1, Cohen teaches a method for training and operating an autonomous vehicle the method comprising:
operating the autonomous vehicle with a control module (Para [0015], “In an autonomous or semi-autonomous vehicle, an autonomous vehicle (AV) control system controls one or more of braking, steering, or throttle of the vehicle. In a fully-autonomous vehicle, the vehicle autonomy system assumes full control of the vehicle. In a semi-autonomous vehicle, the vehicle autonomy system assumes a portion of the vehicle control, with a human user (e.g., a vehicle operator) still providing some control input.”)
the control module comprising a plurality of sensors configured to detect objects or situations in a path of the autonomous vehicle (Para [0031], “The vehicle 102 has one or more remote detection or sensing sensors 107 that receive return signals from the environment 100. Return signals may be reflected from objects in the environment 100, such as the ground, buildings, trees, etc. The remote detection sensors 107 may include one or more active sensors, such as light detection and ranging (LIDAR), radio detection and ranging (RADAR), or sound navigation and ranging (SONAR) that emit sound or electromagnetic radiation in the form of light or radio waves to generate return signals.”)
and a machine learning algorithm trained to classify the objects or interpret the situations detected by the plurality of sensors (Para [0020], “In particular, the vehicle autonomy system may include a perception system that receives remote-sensing data and identifies objects indicated by the remote-sensing data. The perception system is trained to relate patterns in remote-sensing data to particular objects and, in some examples, to particular object behaviors.”)(Para [0082], “The perception system may detect such a condition in various ways. In some examples, the perception system executes one or more machine learning algorithms that relate remote-sensing data to known objects and object parameters”)
prompting a safety driver of the autonomous vehicle to provide a response (Para [0033], “Cockpit output devices 112 provide prompts to the user including, for example, alert prompts 134 and labeling prompts 136.”)(Para [0040], “The user may provide a labeling input 130 spontaneously and/or in response to a labeling prompt 136.”, here the labeling input is interpreted to be a response to the prompt from the cockpit output devices)
when the machine learning algorithm is unable to classify one of the objects or interpret one of the situations (Para [0041], “If the perception system 105 cannot identify an object, or identifies an object with a low confidence that the identification is correct (e.g., below a predetermined threshold), it may prompt the labeling system 106 to send a labeling prompt 136, e.g., by sending an object alert 143.”)
“The user provides a prompted labeling input using a cockpit input device, for example, when the labeling system determines that an object in the field-of-view of the vehicle's sensors should be labeled.”)
and providing the response from the safety driver as additional training data to the machine learning algorithm (Para [0025], “For example, the labeling system and/or autonomy system matches labeling inputs with remote-sensing data captured at the time that a labeling input is received to generate training data, for example, as one or more training data packages including remote-sensing data and metadata. Training data captured in this way may be used to train the perception system.”, here the labeling inputs are being provided by a driver and matched with the sensor data to create training data that is fed back into the machine learning algorithm in the perception system).
Regarding claim 2, Cohen teaches the method as discussed above in claim 1
wherein the prompting of the safety driver is performed by a human-machine interface in communication with the control module (Para [0077], “The user provides a prompted labeling input using a cockpit input device, for example, when the labeling system determines that an object in the field-of-view of the vehicle's sensors should be labeled.”, here the cockpit input device is interpreted to be a human-machine interface)(Fig 2, Item 219 “Communication Interface” encompassed by item 202 “Autonomy System”, is shown to be in communication with item 207 “Vehicle Control”).
Regarding claim 3, Cohen teaches the method as discussed above in claim 2
“The architecture 900 can be implemented in a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing instructions (sequential or otherwise) that specify operations to be taken by that machine.”, here a smartphone is interpreted to include a mobile telephone)(Para [0019], “The architecture 900 can further include a video display unit 910, an input device 912 (e.g., a keyboard), and a UI navigation device 914 (e.g., a mouse). In some examples, the video display unit 910, input device 912, and UI navigation device 914 are incorporated into a touchscreen display.”, here a video display unit incorporated into a touchscreen display is interpreted to be an in-car entertainment system).
Regarding claim 4, Cohen teaches the method as discussed above in claim 2
wherein the prompting the safety driver comprises generating an auditory prompt from the human-machine interface device (Para [0041], “The labeling prompt 136 may include an audio message played by the speaker 118, a text or message or graphical indication shown at the display 120, the lighting and/or blinking of one or more lights 122, etc.”).
Regarding claim 5, Cohen teaches the method as discussed above in claim 2
wherein the prompting the safety driver comprises displaying, on a display of the human-machine interface device, a visual depiction of the one of the objects or the one of the situations the machine learning algorithm is unable to classify or interpret (Para [0085], “In some examples, more than one output device may be used. For example, generating the perceptible indication of the labeling prompt may include blinking a light and providing information at a display. Information provided at the display may include a representation of the remote sending data including the object to be labeled. For example, the display may show an image, LIDAR point cloud, or other representation with the object to be labeled outlined, highlighted, or otherwise indicated.”).
Regarding claim 7, Cohen teaches the method as discussed above in claim 1
wherein the response indicates whether the one of the objects is hazardous or nonhazardous (Para [0091], “In one example, the different buttons indicate differing levels of severity indicated by an object to be identified. For example, button “1” may correspond to objects that are interesting to the user; button “2” corresponds to objects that indicate a potential accident; and button “3” corresponds to objects that indicate a very serious condition.”, here the phrase hazardous is interpreted to mean a potential accident or a very serious condition as indicated by buttons 2 and 3, and the phrase nonhazardous is interpreted to be analogous to button 1 as objects that are interesting but do not pose a potential accident). 
Regarding claim 8, Cohen teaches the method as discussed above in claim 1
wherein the response indicates a classification of a nature of the one of the objects the machine learning algorithm is unable to classify or an interpretation of the one of the situations the machine learning algorithm is unable to interpret (Para [0086], “For example, the user may provide labeling input by pushing one or more buttons or other switches, by speaking a description of the object to a microphone or other audio sensor, etc. The labeling input describes the object and/or an object parameter. In some examples, the labeling input describes a vehicle control input, for example, a vehicle control input that should be provided in response to the object with a given set of object parameters. For example, if the object is a plastic bag, the vehicle control input may indicate that the vehicle should maintain its current direction and speed. If the object is a pedestrian in the path of the vehicle, the vehicle control input may call for application of the brakes and/or an evasive maneuver.”, here speaking a description of the object is interpreted to be inclusive of indicating a classification of a nature of the object).
Regarding claim 9, Cohen teaches the method as discussed above in claim 1
further comprising modifying the operating of the autonomous vehicle based on the response from the safety driver (Para [0086], “For example, if the object is a plastic bag, the vehicle control input may indicate that the vehicle should maintain its current direction and speed. If the object is a pedestrian in the path of the vehicle, the vehicle control input may call for application of the brakes and/or an evasive maneuver.”). 
Regarding claim 10, Cohen teaches the method as discussed above in claim 9
wherein the modifying the operating of the autonomous vehicle comprises switching from an autonomous to a manual mode (Para [0080], “Example remedial actions include disengaging the vehicle autonomy system and stopping the vehicle (e.g., by pulling the vehicle to a safe stopping spot).”, here the remedial action is taken in based on the response or lack of a response from the driver when prompted).
Regarding claim 11, Cohen teaches a system for training and operating an autonomous vehicle the system comprising:
a control module configured to control the autonomous vehicle (Para [0015], “In an autonomous or semi-autonomous vehicle, an autonomous vehicle (AV) control system controls one or more of braking, steering, or throttle of the vehicle. In a fully-autonomous vehicle, the vehicle autonomy system assumes full control of the vehicle. In a semi-autonomous vehicle, the vehicle autonomy system assumes a portion of the vehicle control, with a human user (e.g., a vehicle operator) still providing some control input.”)
the control module comprising a plurality of sensors configured to detect objects or situations in a path of the autonomous vehicle (Para [0031], “The vehicle 102 has one or more remote detection or sensing sensors 107 that receive return signals from the environment 100. Return signals may be reflected from objects in the environment 100, such as the ground, buildings, trees, etc. The remote detection sensors 107 may include one or more active sensors, such as light detection and ranging (LIDAR), radio detection and ranging (RADAR), or sound navigation and ranging (SONAR) that emit sound or electromagnetic radiation in the form of light or radio waves to generate return signals.”)
nonvolatile memory (Para [0123], “Specific examples of machine-storage media, computer-storage media, and/or device-storage media 922 include non-volatile memory, including by way of example semiconductor memory devices, e.g., erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), FPGA, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks.”)
having a machine learning algorithm stored therein configured to classify the objects or interpret the situations detected by the plurality of sensors (Para [0020], “In particular, the vehicle autonomy system may include a perception system that receives remote-sensing data and identifies objects indicated by the remote-sensing data. The perception system is trained to relate patterns in remote-sensing data to particular objects and, in some examples, to particular object behaviors.”)(Para [0082], “The perception system may detect such a condition in various ways. In some examples, the perception system executes one or more machine learning algorithms that relate remote-sensing data to known objects and object parameters”)
a processor (Para [0019], “The example architecture 900 includes a hardware processor unit 902 comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores, compute nodes, etc.).”)
wherein the nonvolatile memory includes instructions which, when executed by the processor (Para [0123], “The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data”)
cause the system to prompt a safety driver of the autonomous vehicle to provide a response (Para [0033], “Cockpit output devices 112 provide prompts to the user including, for example, alert prompts 134 and labeling prompts 136.”)(Para [0040], “The user may provide a labeling input 130 spontaneously and/or in response to a labeling prompt 136.”, here the labeling input is interpreted to be a response to the prompt from the cockpit output devices)
when the machine learning algorithm is unable to classify one of the objects or is unable to interpret one of the situations (Para [0041], “If the perception system 105 cannot identify an object, or identifies an object with a low confidence that the identification is correct (e.g., below a predetermined threshold), it may prompt the labeling system 106 to send a labeling prompt 136, e.g., by sending an object alert 143.”)
wherein the instructions when executed by the processor, cause the control module to provide the response from the safety driver as additional training data to the machine learning “For example, the labeling system and/or autonomy system matches labeling inputs with remote-sensing data captured at the time that a labeling input is received to generate training data, for example, as one or more training data packages including remote-sensing data and metadata. Training data captured in this way may be used to train the perception system.”).
Regarding claim 12, claim 12 is similar in scope to claim 2 and is therefore rejected under a similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 3 and is therefore rejected under a similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 4 and is therefore rejected under a similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 5 and is therefore rejected under a similar rationale.
Regarding claim 17, Cohen teaches the system as discussed above in claim 12
wherein the human-machine interface is configured to receive an auditory response from the safety driver in response to the prompt (Para [0086], “For example, the user may provide labeling input by pushing one or more buttons or other switches, by speaking a description of the object to a microphone or other audio sensor, etc.”).
Regarding claim 19, Cohen teaches
a computer readable medium having software instructions stored thereon (Para [0123], “The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data”)
which, when executed by a processor, cause the processor to (Para [0019], “The example architecture 900 includes a hardware processor unit 902 comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores, compute nodes, etc.).”)
classify objects or interpret situations, with a machine learning algorithm (Para [0082], “The perception system may detect such a condition in various ways. In some examples, the perception system executes one or more machine learning algorithms that relate remote-sensing data to known objects and object parameters”)(Para [0020], “In particular, the vehicle autonomy system may include a perception system that receives remote-sensing data and identifies objects indicated by the remote-sensing data. The perception system is trained to relate patterns in remote-sensing data to particular objects and, in some examples, to particular object behaviors.”)
 detected by a plurality of sensors of an autonomous vehicle (Para [0031], “The vehicle 102 has one or more remote detection or sensing sensors 107 that receive return signals from the environment 100. Return signals may be reflected from objects in the environment 100, such as the ground, buildings, trees, etc. The remote detection sensors 107 may include one or more active sensors, such as light detection and ranging (LIDAR), radio detection and ranging (RADAR), or sound navigation and ranging (SONAR) that emit sound or electromagnetic radiation in the form of light or radio waves to generate return signals.”)
“Cockpit output devices 112 provide prompts to the user including, for example, alert prompts 134 and labeling prompts 136.”)(Para [0040], “The user may provide a labeling input 130 spontaneously and/or in response to a labeling prompt 136.”, here the labeling input is interpreted to be a response to the prompt from the cockpit output devices)
when the machine learning algorithm is unable to classify one of the objects or is unable to interpret one of the situations (Para [0041], “If the perception system 105 cannot identify an object, or identifies an object with a low confidence that the identification is correct (e.g., below a predetermined threshold), it may prompt the labeling system 106 to send a labeling prompt 136, e.g., by sending an object alert 143.”)
receive the response from the safety driver (Para [0077], “The user provides a prompted labeling input using a cockpit input device, for example, when the labeling system determines that an object in the field-of-view of the vehicle's sensors should be labeled.”)
and provide the response from the safety driver as additional training data to the machine learning algorithm (Para [0025], “For example, the labeling system and/or autonomy system matches labeling inputs with remote-sensing data captured at the time that a labeling input is received to generate training data, for example, as one or more training data packages including remote-sensing data and metadata. Training data captured in this way may be used to train the perception system.”).
Regarding claim 20, Cohen teaches the computer readable storage medium as discussed above in claim 19
 “In some examples, more than one output device may be used. For example, generating the perceptible indication of the labeling prompt may include blinking a light and providing information at a display. Information provided at the display may include a representation of the remote sending data including the object to be labeled. For example, the display may show an image, LIDAR point cloud, or other representation with the object to be labeled outlined, highlighted, or otherwise indicated.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent App. 2019/0243364) in view of Liu (U.S. Patent App. 2019/0103026).
Regarding claim 6, Cohen teaches the method as discussed above in claims 1, 2, and 5, Cohen further teaches
wherein the visual depiction comprises an image of a scene in a path of the autonomous vehicle (Cohen, Para [0092], “As an illustrative example, the display 516 can include an LED display, such as a tablet computing device, that displays a video feed captured from a camera of the AV and color-coded bounding boxes displayed around the objects that the perception system has detected and classified. For example, cars and trucks may be bounded in a blue box, motorcycles in a red box, pedestrians in a green box, bicyclists in a yellow box, and unknown objects in a purple box.”, here the video feed captured from a camera is interpreted to be the image of a scene in the path of the autonomous vehicle).
However, while Cohen teaches that the object to be classified can be labelled, outlined or highlighted, Cohen does not teach that the visual depiction of the object or situation to be classified includes an enlarged view of the object or situation.
Liu teaches an image processing system for vehicle collision avoidance that provides warnings of potential collisions between a vehicle and another object including
an enlarged view of the one of the objects or the one of the situations (Liu, Para [0028], “The collision warning system 100 may crop a portion of the image frame 210 to focus on a detected object in front of the vehicle 140, such as another vehicle in the same lane on the road.“)(Liu, Figs 2A and 2B, these figures show an initial image 2A that has been cropped to “The object detector 320 may crop or enlarge portions of the image frames for training data.”).
Cohen and Liu are analogous art as they are both generally related to image processing and object recognition in vehicle to avoid accidents and alert drivers of potential collisions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of prompting a driver for input in identifying unknown objects in Cohen with the object enlarging method in Liu to better highlight objects of interest when notifying a driver and reduce the computing time required to detect or track objects (Liu, Para [0004], “Thus, the system may notify a driver of the vehicle by sending a warning to the client device. By processing cropped images (e.g., instead of full image frames) focused on objects and using the vanishing point, the collision warning system may reduce the computation time required to detect or track objects, which may be advantageous for use cases with client devices having limited computing resources (e.g., mobile devices).”). 
Regarding claim 16, claim 16 is similar in scope to claim 6 and is therefore rejected under a similar rationale.
Regarding claim 18, Cohen teaches the system as discussed above in claim 12, Cohen further teaches the human-machine interface device comprises:
a display configured to display a visual depiction of the one of the objects or the one of the situations  that the machine learning algorithm is unable to classify or interpret (Cohen, Para [0085], “In some examples, more than one output device may be used. For example, generating the perceptible indication of the labeling prompt may include blinking a light and providing information at a display. Information provided at the display may include a representation of the remote sending data including the object to be labeled. For example, the display may show an image, LIDAR point cloud, or other representation with the object to be labeled outlined, highlighted, or otherwise indicated.”)
a speaker configured to generate an auditory prompt to the safety driver (Cohen, Para [0041], “The labeling prompt 136 may include an audio message played by the speaker 118, a text or message or graphical indication shown at the display 120, the lighting and/or blinking of one or more lights 122, etc.”)
a microphone configured to receive an auditory response from the safety driver (Cohen, Para [0086], “For example, the user may provide labeling input by pushing one or more buttons or other switches, by speaking a description of the object to a microphone or other audio sensor, etc.”)
and a network adapter configured to communicate the auditory response to the control module (Cohen, Para [0126], “The instructions 924 can further be transmitted or received over a communications network 926 using a transmission medium via the network interface device 920 using any one of a number of well-known transfer protocols”)
However Cohen does not teach that the human-machine interface device comprises a camera.
Liu teaches a human-machine interface device comprising:
A camera (Liu, Para [0020], “A user can interact with the network system 130 through the client device 110, e.g., to request service or to receive requests to provide service. A client device 110 can be a personal or mobile computing device, such as a smartphone, a tablet, or a notebook computer.”)(Liu, Para [0021], “The client device 110 may include various sensors including one or more image sensors and motion sensors. Image sensors may include one or more types of cameras, e.g., optical, infrared, laser, radar, etc.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662            


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662